IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Atain Specialty Insurance Company's Motion for

Summary Judgment (Doc. 17) and Andrea Warren's Motion for Summary

Judgment (Doc. 22) are GRANTED IN PART and DENIED IN PART.

      The Court grants Atain Specialty Insurance Company's motion for summary

judgment and denies Andrea Warren's motion for summary judgment in that the

policies do not afford coverage for damages to the residence awarded in the amount

of $110,053.07. Atain Specialty Insurance Company does not owe indemnification to

Siegen 7 Development, LLC and is not indebted to Andrea Warren for this sum.

      The Court grants Atain Specialty Insurance Company's motion for summary

judgment and denies Andrea Warren's motion for summary judgment in that the

policies do not afford coverage for damages for backyard improvements awarded in

the amount of $17,975.00.    Atain Specialty Insurance Company does not owe

indemnification to Siegen 7 Development, LLC and is not indebted to Andrea Warren

for this sum.

      The Court denies Atain Specialty Insurance Company's motion for summary

judgment and grants Andrea Warren's motion for summary judgment as the policies

afford coverage for damages to the property within the residence awarded in the

amount of $18,008.47. Atain Specialty Insurance Company owes indemnification to

Siegen 7 Development, LLC and/or is indebted to Andrea Warren for this sum.




                                        25
